Exhibit 10.2

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made and entered into
effective as of April 13, 2017 (the “Effective Date”), by and between GOOGLE
INC., a Delaware corporation (“Landlord” or “Lessor”), and CHEMOCENTRYX, INC., a
Delaware corporation (“Tenant” or “Lessee”).

R E C I T A L S :

A.        Landlord and Tenant are parties to that certain Lease (as defined
below), pursuant to which Landlord is currently leasing to Tenant, and Tenant is
currently leasing from Landlord, certain space (the “Premises”) containing
approximately 35,755 rentable square feet and located in that certain building
addressed as 840-850 Maude Avenue, Mountain View, California (the

“Building”). As used herein, “Lease” shall mean and refer, collectively, to the
following document(s):

 

  i.

Standard Industrial/Commercial Multi-Tenant Lease – Net dated as of April 20,
2004 (the “Original Lease”), between Portola Land Company, a California limited
partnership (“Portola”) (as predecessor-in-interest to Landlord), and Tenant
(incorrectly referred to as “ChemoCentryx Inc., a Delaware corporation”); and

 

  ii.

First Amendment to Lease Agreement dated as of August 16, 2012 (the “First
Amendment”), between Portola (as predecessor-in-interest to Landlord), and
Tenant (incorrectly referred to as “ChemoCentryx,. a Delaware corporation”).

 

B.        Landlord and Tenant now desire to amend the Lease (i) to further
extend the term of the Lease, and (ii) to modify various terms and provisions of
the Lease, all as hereinafter provided.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.        Capitalized Terms.  All capitalized terms when used herein shall have
the same meanings given such terms in the Lease unless expressly superseded by
the terms of this Amendment.

2.        Extension of Lease Term.  The term of the Lease, as previously
extended by Section 2 of the First Amendment, which is currently scheduled to
expire on April 30, 2019, is hereby extended for a period of one (1) year (the
“Second Extended Term”), commencing on May 1, 2019 (the “Second Extended Term
Commencement Date”) and expiring on April 30, 2020, unless sooner terminated
pursuant to the terms of the Lease, as hereby amended.

 

-1-



--------------------------------------------------------------------------------

3.         Rent.  Prior to the Second Extended Term, the Base Rent payable by
Tenant shall continue to be as set forth in the Lease. During the Second
Extended Term, Tenant shall pay monthly installments of Base Rent to Landlord
for the Premises as set forth in the following schedule:

 

Period of Second

Extended Term

  

Annual

Base Rent

  

Monthly Installment

of Base Rent

5/1/2019 - 4/30/2020    $1,501,710.00    $125,142.50

Tenant shall continue to pay Lessee’s Share of Common Area Operating Expenses
(including, without limitation, Real Property Taxes) in accordance with the
terms of the Lease.

4.        Condition of Premises.  Tenant is currently in possession of the
Premises and shall continue to accept and occupy the Premises and the Building
in their current “AS IS” condition as of the Effective Date and the Second
Extended Term Commencement Date without any agreements, representations,
understandings or obligations on the part of Landlord to perform or pay for any
alterations, repairs or improvements to the Premises, except as otherwise
expressly set forth in the Lease, as hereby amended.

5.        Landlord’s Address for Notices.  Effective as of the Effective Date,
all notices, consents, demands and other communications delivered by Tenant to
Landlord pursuant to and in accordance with the Lease must be addressed to the
following addresses:

Originals sent to:

Google Inc.

1600 Amphitheatre Parkway

Mountain View, California 94043

Attention: Lease Administration

and

Google Inc.

1600 Amphitheatre Parkway

Mountain View, California 94043

Attention: Legal Department / RE Matters

With a copy sent to:

Google Inc.

c/o Orchard Commercial, Inc.

2055 Laurelwood Road, Suite 130

Santa Clara, California 95054

Attention: Shannon Freitag.

 

-2-



--------------------------------------------------------------------------------

6.        California Statutory CASp Disclosure.  For purposes of Section 1938(a)
of the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Premises have not undergone inspection by a
Certified Access Specialist (CASp). In addition, the following notice is hereby
provided pursuant to Section 1938(e) of the California Civil Code: “A Certified
Access Specialist (CASp) can inspect the subject premises and determine whether
the subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of and in connection with such notice: (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection and with advice of counsel, hereby elects not to obtain such
CASp inspection and forever waives its rights to obtain a CASp inspection with
respect to the Premises, the Building, and/or the Project to the extent
permitted by applicable laws now or hereafter in effect; and (ii) if the waiver
set forth in clause (i) hereinabove is not enforceable pursuant to applicable
laws now or hereafter in effect, then Landlord and Tenant hereby agree as
follows (which constitute the mutual agreement of the parties as to the matters
described in the last sentence of the foregoing notice): (A) Tenant shall have
the one-time right to request for and obtain a CASp inspection, which request
must be made, if at all, in a written notice delivered by Tenant to Landlord on
or before the Second Extended Term Commencement Date; (B) any CASp inspection
timely requested by Tenant shall be conducted (1) between the hours of 9:00 a.m.
and 5:00 p.m. on any business day, (2) only after ten (10) days’ prior written
notice to Landlord of the date of such CASp inspection, (3) in a professional
manner by a CASp designated by Landlord and without any testing that would
damage the Premises, the Building, or the Project in any way, (4) in accordance
with all of the provisions of the Lease applicable to Tenant contracts for
construction, and (5) at Tenant’s sole cost and expense, including, without
limitation, Tenant’s payment of the fee for such CASp inspection, the fee for
any reports and/or certificates prepared by the CASp in connection with such
CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) Landlord shall be an express third party
beneficiary of Tenant’s contract with the CASp, and any CASp Reports shall be
addressed to both Landlord and Tenant; (D) Tenant shall deliver a copy of any
CASp Reports to Landlord within two (2) business days after Tenant’s receipt
thereof; (E) any information generated by the CASp inspection and/or contained
in the CASp Reports shall not be disclosed by Tenant to anyone other than
(I) contractors, subcontractors and/or consultants of Tenant, in each instance
who have a need to know such information and who agree in writing not to further
disclose such information, or (II) any governmental entity, agency or other
person, in each instance to whom disclosure is required by law or by regulatory
or judicial process; (F) Tenant, at its sole cost and expense, shall be
responsible for making any improvements, alterations, modifications and/or
repairs to or within the Premises to correct violations of construction-related
accessibility standards, including, without limitation, any violations disclosed
by such CASp inspection; and (G) if such CASp inspection identifies any
improvements, alterations, modifications and/or repairs necessary to correct
violations of construction-related accessibility standards relating to those
items of the Building and/or the

 

-3-



--------------------------------------------------------------------------------

Project located outside the Premises that are Landlord’s obligation to repair as
set forth in the Lease, then Landlord shall perform such improvements,
alterations, modifications and/or repairs as and to the extent required by
applicable laws to correct such violations, and Tenant shall reimburse Landlord
for the cost of such improvements, alterations, modifications and/or repairs
within ten (10) business days after Tenant’s receipt of an invoice therefor from
Landlord.

7.         Brokers.  Landlord and Tenant each hereby represents and warrants to
the other that it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Amendment, except for Orchard
Commercial, representing Landlord (the “Broker”), and that it knows of no other
real estate broker or agent who is entitled to a commission in connection with
this Amendment. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
breach of the foregoing representation and warranty by the indemnifying party in
connection with this Amendment.

8.        Authority.  If Tenant is a corporation, trust, limited liability
company or partnership, each individual executing this Amendment on behalf of
Tenant hereby represents and warrants that Tenant is a duly formed and existing
entity qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Amendment and that each person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after Landlord’s written request, deliver to Landlord satisfactory
evidence of such authority, and, upon demand by Landlord, Tenant shall also
deliver to Landlord satisfactory evidence of: (i) good standing in Tenant’s
state of formation; and (ii) qualification to do business in California.

9.        Counterparts.  This Amendment may be executed in any number of
counterparts, which may be delivered electronically, via facsimile or by other
means. Each party may rely upon signatures delivered electronically or via
facsimile as if such signatures were originals. Each counterpart of this
Amendment shall be deemed to be an original, and all such counterparts
(including those delivered electronically or via facsimile), when taken
together, shall be deemed to constitute one and the same instrument.

10.        No Options; No Allowances.  Notwithstanding anything to the contrary
contained in the Lease, as hereby amended, Tenant hereby acknowledges and agrees
that except as otherwise expressly set forth above in this Amendment: (i) Tenant
has no (A) options to extend or renew the Lease, (B) early termination options,
(C) options or rights to expand the Premises or to lease additional space in the
real property of which the Premises are a part, (D) rights of first offer and/or
rights of first refusal to lease any space in the real property of which the
Premises are a part, and (E) options or preferential rights to purchase all or
any portion of the Premises or the real property of which the Premises are a
part nor any other rights or interests with respect to the Premises or the real
property of which the Premises are a part, other than as “Tenant” under the
Lease; and (ii) Tenant is not entitled to any improvement allowance, free or
abated rent or any other concessions under the Lease; including, without
limitation, the HVAC Upgrade Allowance (as defined in Section 5.1 of the First
Amendment).

 

-4-



--------------------------------------------------------------------------------

11.        No Further Modification.  Except as set forth in this Amendment, all
of the terms and provisions of the Lease are hereby ratified and confirmed and
shall remain unmodified and in full force and effect. In the event of any
conflict between the terms and conditions of the Lease and the terms and
conditions of this Amendment, the terms and conditions of this Amendment shall
prevail.

[SIGNATURES CONTAINED ON THE FOLLOWING PAGE]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the date first above written.

 

“LANDLORD”:     “TENANT”: GOOGLE INC.,     CHEMOCENTRYX, INC., a Delaware
corporation     a Delaware corporation By:           /s/ David Radcliffe     By:
          /s/ Markus J. Cappel

Name:           David Radcliffe     Name:           Markus J. Cappel

Title:             VP. Real Estate     Title:             Chief Business Officer

 

      By:    

LOGO [g425283g07n05.jpg]

      Name:           Title:    

 

-6-